Name: Council Regulation (EEC) No 678/87 of 26 January 1987 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983 when quotas are suspended
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  international affairs
 Date Published: nan

 12.3.1987 EN Official Journal of the European Communities L 69/1 COUNCIL REGULATION (EEC) No 678/87 of 26 January 1987 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983 when quotas are suspended THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports (1), as last amended by Regulation (EEC) No 899/83 (2), and in particular Article 16 (1) (b) thereof, Having regard to the proposal from the Commission, Whereas pursuant to Decision 83/539/EEC (3) the Community has been provisionally applying the International Coffee Agreement 1983 since its provisional entry into force on 1 October 1983; Whereas Regulation (EEC) No 3761/83 (4) introduced the system of certificates of origin provided for by the International Coffee Agreement 1983 when quotas are in effect; Whereas the Executive Board of the International Coffee Organization has established rules for the application of a system of certificates of origin under the Agreement when quotas are suspended; Whereas the rules laid down in Regulation (EEC) No 2686/76 (5) concerning the system of certificates of origin provided for by the International Coffee Agreement 1976 have been replaced by the abovementioned rules; whereas Regulation (EEC) No 2686/76 should, therefore, be repealed; Whereas appropriate measures must be taken to implement the new system of certificates within the Community and to provide that it be applied without discrimination between Community importers; Whereas in order to ensure the efficient administration of the system and to clarify the position regarding the periods during when this Regulation will actually apply and in order to conform to Rule 11 of the Annex to this Regulation and to Rule 17 of the Annex to Regulation (EEC) No 3761/83, provision should be made for the Commission, in accordance with the decisions taken by the competent bodies of the International Coffee Organization and at the time when quotas are suspended or reintroduced, to specify the date on which the measures in question become applicable or cease to be applicable, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of implementing the International Coffee Agreement 1983, the rules for the application of the system of certificates of origin when quotas are suspended, adopted by the Executive Board of the International Coffee Organization and set out in the Annex to this Regulation, shall apply. Article 2 Imports into the Community of coffee and of extracts, essences or concentrates of coffee falling within subheadings 09.01 A and 21.02 A of the Common Customs Tariff, originating in or coming from either members or non-members of the Agreement, shall not be subject to submission of the certificates provided for in the said Agreement. Article 3 Exports from the Community of coffee and of extracts, essences or concentrates of coffee falling within subheadings 09.01 A and 21.02 A of the Common Customs Tariff shall not be subject to submission of the certificates provided for in the Agreement. Article 4 The Commission shall fix the date from which the measure provided for in this Regulation shall become applicable or cease to be applicable. Article 5 Regulation (EEC) No 2686/76 is hereby repealed. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1987. For the Council The President L. TINDEMANS (1) OJ No L 35, 9. 2. 1982, p. 1. (2) OJ No L 103, 21. 4. 1983, p. 1. (3) OJ No L 308, 9. 11. 1983, p. 1. (4) OJ No L 379, 31. 12. 1983, p. 1. (5) OJ No L 309, 10. 11. 1976, p. 1. CONTENTS Rule 1 Definitions 4 Rule 2 Types of certificates and specifications for printing 4 Rule 3 Period of validity of Certificates of Origin 5 Rule 4 Marking of bags and other containers for export 5 Rule 5 Exports of coffee to members 6 Rule 6 Responsibilities of exporters in exporting member countries 7 Rule 7 Exports of coffee to non-members 7 Rule 8 Coffee imported by members or placed under customs control 8 Rule 9 Return of unused coffee export stamps 8 Rule 10 Return of unused coffee transit stamps (T and NT) 9 Rule 11 Application and suspension 9 Rule 12 Transitional arrangements 9 Rule 13 Implementation 9 Rule 14 Amendments 9 Rule 15 Compliance 9 Annex 1 Certificate of Origin in Form O 11 Annex 1 A Measurements of Certificate of Origin in Form O 13 Annex 1 B General guidance for completion of Certificate of Origin in Form O 15 Annex 2 Certificate of Origin in Form X 17 Annex 2 A Measurements of Certificate of Origin in Form X 19 Annex 2 B General guidance for completion of Certificate of Origin in Form X 21 Annex 3 List of members and their code numbers 23 ANNEX RULES FOR THE APPLICATION OF A SYSTEM OF CERTIFICATES OF ORIGIN WHEN QUOTAS ARE SUSPENDED Rule 1 DEFINITIONS For the purposes of these Rules: Valid Certificate of Origin in Form O for exports to member countries means a Certificate of Origin in Form O prescribed in Annex 1, issued in accordance with these Rules by a certifying agency of the producing member country from which the coffee described therein has been exported provided that: (a) the destination shown on the Certificate is a member country; (b) the Certificate is marked ORIGINAL and bears the cachet of the customs service of the producing member country from which the coffee described in the Certificate has been exported; (c) the Certificate shall be valid to cover only the coffee described therein at the time it was issued; and (d) the Certificate has not previously been completed in Part B nor declared invalid by the Organization. Valid certificate of Origin in Form X for exports to non-member countries means a Certificate of Origin in Form X prescribed in Annex 2, issued in accordance with these Rules by a certifying agency of the producing member from which the coffee described therein has been exported, provided that: (a) the Certificate is marked ORIGINAL and bears the cachet of the customs service of the producing member country from which the coffee described in the Certificate has been exported; (b) the Certificate shall be valid to cover only the coffee described therein at the time it was issued. Export of coffee means any coffee which leaves the customs territory of the country in which the coffee is grown. Import of coffee means any coffee which enters into the customs territory of any country or customs union and is released by the customs and, if necessary, by other competent authorities so that the coffee has been fully cleared for processing and /or domestic consumption. Coffee under customs control means coffee which cannot be moved outside the area of jurisdiction of the customs service without its consent. Customs service means the customs authority of a member or the authority designated by the member for that purpose and accepted by the Executive Director. The cachet of the customs service means a customs stamp, preferably embossed, which is accompanied by the signature or equivalent of the officer responsible for its use together with the date of its use. Certifying agency means an agency approved under the provisions of Article 43 (1), (2) and (5) of the International Coffee Agreement 1983 to administer and perform the functions specified in paragraphs 1 and 2 of that Article. Rule 2 TYPES OF CERTIFICATES AND SPECIFICATIONS FOR PRINTING Certificates of Origin 1. Certificates of Origin for exports to Members shall be printed in Form O prescribed in Annex 1 and shall be completed and issued in accordance with these Rules. General guidance on the completion of such Certificates is contained in Annex 1 B. 2. Certificates of Origin for exports to non-members shall be printed in Form X prescribed in Annex 2 and shall be completed and issued in accordance with these Rules. General guidance on the completion of such Certificates is contained in Annex 2 B. 3. Notwithstanding the provisions of paragraphs 1 and 2 of this Rule, box 10 of the Certificate of Origin in Form O and box 11 of the Certificate of Origin in Form X may be modified to allow a maximum of five International Coffee Organization identification marks to be entered therein: EXAMPLE: Certificate of Origin in Form O Specifications for printing Certificates 4. Certificates shall be of ISO size A4 (210 Ã  297 mm: 81/3 Ã  11 2/3 in) with a maximum tolerance of ± 2 mm (1/6 in). 5. Certificates shall be issued in an original and at least two copies. Certifying agencies may issue as many additional copies for internal use as may be found convenient or necessary. 6. For the originals of Certificates white paper of chemical pulp, weighing not less than 70 g/m2 shall be used. Each original shall be clearly marked ORIGINAL. 7. The first copy of Certificates of Origin in Forms O and X shall be clearly marked FIRST COPY  for use by ICO London and shall be printed on green paper. 8. Each additional copy, which shall be of a colour other than green, shall be clearly marked COPY  for internal use only and may contain such additional instructions as considered desirable by the agency issuing the Certificate. 9. Except as otherwise agreed between a member and the Executive Director, each member shall be responsible for printing the Certificates it uses in the manner prescribed in Annexes 1 and 2. To ensure that all Certificates are printed to a uniform standard, the measurements to be used by printers are shown in Annexes 1-A and 2-A. 10. On the first and subsequent copies of Certificates, the space allocated to Part B on the forms of Certificates prescribed in Annexes 1 and 2 may be left blank or may be used by the member concerned for information required by it or by the Organization for statistical or other purposes. 11. Certificates may be printed in two languages, one of which, except as otherwise agreed between a member and the Executive Director, must be English. When more than one language is used, the second language shall be printed if possible in italics. Rule 3 PERIOD OF VALIDITY OF CERTIFICATES OF ORIGIN Certificates of Origin in Form O and Form X shall have no specified period of validity. Rule 4 MARKING OF BAGS AND OTHER CONTAINERS FOR EXPORT Every export of coffee shall be allocated an International Coffee Organization identification mark which shall be unique to the parcel of coffee concerned. The identification mark shall be printed inside a box on all the bags or other containers or stamped on a metal strip affixed to the bags or other containers, and shall be shown on the relevant Certificate of Origin. It shall be composed of the country code number of the member (up to three digits to be allocated by the Organization (1)), the code number of the grower or exporter (up to four digits to be allocated by the member to each grower or exporter) and the serial number of the parcel of coffee (up to four digits to be supplied by the grower or exporter for each parcel he exports, beginning with the number 1 for the first parcel exported on or after 1 October each year and proceeding in sequence to 30 September the following year). EXAMPLE: 27 (Country code) 1 (Exporter's or grower's code) 17 (Parcel number) To permit mechanical processing by the Organization it is essential that the identification mark should not in any circumstances be composed of more than eleven digits. Rule 5 EXPORTS OF COFFEE TO MEMBERS 1. Subject to the exceptions described in paragraph 10 of this Rule, every export of coffee from any member to any other member shall be covered by a valid Certificate of Origin in Form O completed and issued in accordance with these Rules. 2. All bags or other containers shall bear an ICO identification mark in accordance with the provisions of Rule 4. 3. The original and the first copy of each Certificate of Origin in Form O shall bear the cachet of the customs service of the issuing member. This shall be applied by the customs service when it is satisfied that export is about to take place. 4. The original of each Certificate of Origin in Form O shall be given to the exporter or his agent to accompany the shipping documents. The ICO identification mark and the reference number of the Certificate of Origin (composed of the country code, port code and serial number) shall, except as otherwise agreed between a member and the Executive Director, be included on the invoice and/or the bill(s) of lading. 5. The first copy of each Certificate of Origin in Form O together with a copy of the relevant bill of lading shall be forwarded by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 21 days of the date of shipment. If a parcel of coffee moves overland to its destination, instead of a bill of lading a copy of the relevant way-bill or other equivalent document shall accompany the first copy of the Certificate of Origin in Form O forwarded to the Organization. 6. First copies of Certificates of Origin in Form O and bills of lading or equivalent documents forwarded to the Organization under the provisions of paragraph 5 of this Rule shall be sent in securely packed batches of not more than 50 sets (2). Each batch shall contain only documents issued to cover exports made in the same month. 7. Each batch of Certificates and bills of lading or equivalent documents shall be accompanied by a covering note listing the reference number of each document enclosed therewith and the net quantity of coffee covered by each document. Each batch of documents and the accompanying covering note shall bear a serial number. A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover. 8. Except as otherwise agreed between a member and the Executive Director, the Executive Director shall acknowledge receipt of each batch of documents by stamping and returning the covering note. 9. Notwithstanding the provisions of paragraphs 1 and 3 of this Rule, if the maritime port of shipment is not in the country of origin of the coffee and the member finds that it is impracticable to issue completed Certificates of Origin in Form O prior to export from origin, the member may make arrangements for the necessary Certificates of Origin in Form O to be issued, either partially or wholly, by an agency located in the maritime port of shipment and for completed first copies of Certificates and the relevant bills of lading to be forwarded to the Organization. All such arrangements shall be agreed between the member and the Executive Director. 10. Certificates of Origin in Form O need not be issued to cover: (a) small quantities of coffee for direct consumption as stores on ships, aircraft and other international commercial carriers; and (b) samples and parcels up to a maximum net weight of 60 kilograms of green coffee or the equivalent thereof namely: (i) 120 kilograms of dried coffee cherry; or (ii) 75 kilograms of parchment coffee; or (iii) 50,4 kilograms of roasted coffee; or (iv) 23 kilograms of soluble or liquid coffee. 11. Certifying agencies shall maintain records of all Certificates of Origin in Form O which they issue for a period of not less than four years. Such records shall be made available to the Executive Director on request. 12. Each exporting member shall furnish to the Executive Director any information he may request in connection with exports of coffee covered by Certificates of Origin in Form O including port records and customs records. The Executive Director may establish a procedure for the inspection of such information. Rule 6 RESPONSIBILITIES OF EXPORTERS IN EXPORTING MEMBER COUNTRIES 1. The responsibility for ensuring the proper use of Certificates of Origin rests with exporting members. 2. Each exporting member shall be responsible for requiring exporters to seek the cooperation of buyers in ensuring that the original of each Certificate of Origin in Form O covering a parcel of coffee imported into a member country is presented to the customs service of the importing country and that the original of each Certificate of Origin in Form O covering a parcel of coffee the destination of which was changed to a non-member country is forwarded immediately to the Organization by the trader selling the coffee to the non-member country marked withdrawn, destination changed to ... (name of non-member country). Rule 7 EXPORTS OF COFFEE TO NON-MEMBERS 1. Subject to the exceptions described in paragraph 10 of this Rule every export of coffee from any member to any non-member shall be covered by a valid Certificate of Origin in Form X completed and issued in accordance with these Rules. 2. All bags or other containers shall bear an ICO identification mark in accordance with the provisions of. Rule 4. 3. Producing Members shall ensure that all bags or other containers in shipments destined directly or indirectly to non-members are clearly marked NON-MEMBER in bold red lettering. 4. The original and the first copy of each Certificate of Origin in Form X shall bear the cachet of the customs service of the issuing member. This shall be applied by the customs service when it is satisfied that export is about to take place. Originals of Certificates of Origin in Form X shall be withdrawn and, together with the first copy of each Certificate and a copy of the relevant bill of lading, shall be sent by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 21 days of the date of shipment. If a parcel of coffee moves overland to its destination, instead of a bill of lading a copy of the relevant way-bill or other equivalent document shall accompany the original and first copy of the Certificate of Origin in Form X forwarded to the Organization. 5. Originals and first copies of Certificates of Origin in Form X and bills of lading or equivalent documents forwarded to the Organization under the provisions of paragraph 4 of this Rule shall be sent in securely packed batches of not more than 50 sets (3). Each batch shall contain only documents issued to cover exports made in the same month. 6. Each batch of Certificates and bills of lading or equivalent documents shall be accompanied by a covering note listing the reference number of each document enclosed therewith and the net quantity of coffee covered by each document. Each batch of documents and the accompanying covering note shall bear a serial number. A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover. 7. Except as otherwise agreed between a member and the Executive Director, the Executive Director shall acknowledge receipt of each batch of documents by stamping and returning the covering note. 8. Notwithstanding the provisions of paragraphs 1 and 4 of this Rule, if the maritime port of shipment is not in the country of origin of the coffee and the member finds that it is impracticable to issue completed Certificates of Origin in Form X prior to export from origin, the member may make arrangements for the necessary Certificates of Origin in Form X to be issued, either partially or wholly, by an agency located in the maritime port of shipment and for completed first copies of Certificates and the relevant bills of lading to be forwarded to the Organization. All such arrangements shall be agreed between the member and the Executive Director. 9. The ICO identification mark and the reference number of the Certificate of Origin (composed of the country code, port code and serial number) shall, except as otherwise agreed between a member and the Executive Director, be included on the invoice and /or the bill(s) of lading. 10. Certificates of Origin in Form X need not be issued to cover: (a) small quantities of coffee for direct consumption as stores on ships, aircraft and other international commercial carriers; and (b) samples and parcels up to a maximum net weight of 60 kilograms of green coffee or the equivalent thereof namely: (i) 120 kilograms of dried coffee cherry; or (ii) 75 kilograms of parchment coffee; or (iii) 50,4 kilograms of roasted coffee; or (iv) 23 kilograms of soluble or liquid coffee. 11. Certifying agencies shall maintain records of all Certificates of Origin in Form X which they issue for a period of not less than four years. Such records shall be made available to the Executive Director on request. 12. Each exporting member shall furnish to the Executive Director any information he may request in connection with exports of coffee covered by Certificates of Origin in Form X including port records and customs records. The Executive Director may establish a procedure for the inspection of such information. Rule 8 COFFEE IMPORTED BY MEMBERS OR PLACED UNDER CUSTOMS CONTROL 1. As provided for in Article 2 (5) of the International Coffee Agreement 1983, importing members, while under no obligation to demand that Certificates accompany consignments when quotas are not in effect, shall cooperate fully with the Organization in the collection and verification of Certificates relating to shipments received from exporting member countries in order to ensure that the maximum information is available to all members. 2. In accordance with paragraph 1 of this Rule, whenever coffee is imported into a member country or placed under custom control and an original Certificate of Origin in Form O is presented to the customs service, the latter shall verify the quantity of coffee imported and shall complete the left-hand section of Part B of the Certificate in accordance with the instructions contained in paragraph 18 of Annex 1-B. Whenever check-weighing is carried out the customs service shall enter the actual net weight imported under Observations in box 18 in Part B of the Certificate. 3. Originals of Certificates of Origin collected in accordance with paragraphs 1 and 2 of this Rule shall be forwarded to the Organization by the safest and quickest possible means as soon as possible and in any case within 30 days of the close of the month of collection. 4. Originals of Certificates of Origin forwarded to the Organization under the provisions of paragraph 3 of this Rule shall be sent in securely packed batches of not more than 100. 5. Except as otherwise agreed between a member and the Executive Director, each batch of Certificates shall be accompanied by a covering note listing the reference numbers of the Certificates of Origin enclosed therewith. The list shall also show the net quantity of coffee covered by each document. Each batch of documents and the accompanying covering note shall bear a serial number. A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover. 6. Except as otherwise agreed between a member and the Executive Director, the Executive Director shall acknowledge receipt of each batch of documents by stamping and returning the covering note. 7. Notwithstanding the provisions of paragraphs 1 to 6 of this Rule, any member wishing to cooperate further and to provide information in respect of coffee imported without the presentation of a Certificate of Origin in Form O should contact the Executive Director in order to establish appropriate procedures to be followed. Rule 9 RETURN OF UNUSED COFFEE EXPORT STAMPS On the day on which quotas are suspended exporting members shall cease to validate Certificates of Origin in Form O with coffee export stamps. Within 30 days of the date of the suspension of quotas certifying agencies shall return unused coffee export stamps to the agent appointed by the Executive Director to hold such stamps and shall advise the Executive Director of the value and denominations of the stamps returned to the agent. If no agent has been appointed the certifying agency shall return unused stamps direct to the Executive Director. Within 45 days of the date of the suspension of quotas the agent shall forward to the Executive Director a final account on the stamps received and issued during the coffee year. The agent shall retain all unused stamps pending the receipt of instructions from the Executive Director on their disposal. Rule 10 RETURN OF UNUSED COFFEE TRANSIT STAMPS (T AND NT) Within 30 days of the date of the suspension of quotas certifying agencies shall return all unused transit stamps (T and NT) to the agent appointed to receive such stamps. Within 45 days of the date of the suspension of quotas the agent shall report to the Executive Director on the transit stamps (T and NT) received and issued during the coffee year. The agent shall retain all unused transit stamps (T and NT) pending the receipt of instructions from the Executive Director on their disposal. Rule 11 APPLICATION AND SUSPENSION Unless elsewhere provided for or otherwise deferred by resolution of the International Coffee Council, these Rules shall be applied on the date on which quotas are suspended and shall cease to be applied on the date on which quotas are reintroduced. Thereafter, unless the Council decides otherwise, they shall be applied again on the date on which quotas are suspended and shall cease to be applied on the date on which quotas are reintroduced. Rule 12 TRANSITIONAL ARRANGEMENTS 1. Whenever quotas are suspended, each importing Member shall continue to collect and verify all Certificates issued in accordance with the Rules for the Application of a System of Certificates of Origin when quotas are in effect to cover coffee exported prior to the date of suspension. 2. Certificates collected under the provisions of paragraph 1 of this Rule shall be dealt with in the manner described in Rule 8. Rule 13 IMPLEMENTATION The Executive Director shall have the responsibility for taking such action as he considers necessary to ensure the effective implementation of the measures relating to Certificates of Origin provided for in the Agreement and in these Rules. Rule 14 AMENDMENTS The Executive Board shall keep these Rules under review and may make such amendments to them as it considers desirable. Rule 15 COMPLIANCE If after the entry into effect of these Rules an exporting member issues Certificates of Origin in Form O purporting to cover exports to importing member countries and it is established that the Certificates cover coffee not produced by that member, the Council may deduct a corresponding amount from the first annual quota established for that member. (1) See Annex 3. (2) A set shall consist of the first copy of a Certificate of Origin in Form O and a copy of the relevant bill of lading or equivalent document or the original and the first copy of a Certificate of Origin in Form X and a copy of the relevant bill of lading or equivalent document. (3) A set shall consist of the original and the first copy of a Certificate of Origin in Form X and a copy of the relevant bill of lading or equivalent document or the first copy of a Certificate of Origin in Form 0 and a copy of the relevant bill of lading or equivalent document. ANNEX 1 CERTIFICATE OF ORIGIN IN FORM O ANNEX 1 A MEASUREMENTS OF CERTIFICATE OF ORIGIN IN FORM O ANNEX 1 B General guidance for completion of Certificate of Origin in Form O CERTIFICATE OF ORIGIN FOR EXPORTS TO MEMBERS PART A To be completed by the certifying agency and the customs service of the issuing member 1. Leave blank. 2. The reference number shall include the code number of the member issuing the Certificate (see Annex 3 to these Rules) and the code number of the port or inland point of export (two digits to be supplied by the member). This prefix of up to five digits shall be followed by the serial number of the Certificate (each certifying agency shall ensure that the numbering of the Certificates of Origin in Form O which it issues shall begin at 1 on 1 October each year and shall proceed consecutively until 30 September the following year). 3. Enter the name of the country in which the coffee was produced. 4. Enter the name of the country of destination. 5. Enter the name of the vessel on board which the coffee is to be shipped. If the coffee is not to be forwarded by ship, enter appropriate information concerning form of transport, for example, lorry, lighter, rail. 6. Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before reforwarding to the destination shown on the Certificate. If the coffee is proceeding direct to its destination enter the word direct. 7. Enter the date on which the coffee is to be shipped. 8. Leave blank (for use by the International Coffee Organization). 9. Enter the name of the port or other place to which the coffee is destined. 10. The bags or containers in each parcel of coffee covered by a single Certificate of Origin shall bear a unique ICO indentification mark, printed inside a box or stamped on a metal strip affixed to the bags or other containers. Enter the ICO identification mark and any additional shipping marks or other identification in the spaces provided. Note: If the Member has opted for a Certificate of Origin on which box 10 has been modified to allow more than one ICO identification mark to be entered as provided for in paragraph 3 of Rule 2 of these Rules and there is no space in which to enter additional shipping marks in this box, the additional shipping marks should, to the extent possible, be shown in full in box 15. 11. Enter the number of bags or other containers. 12. Mark X in the sppropriate box. If coffee other than green, roasted or soluble is being exported, specify the form of such other coffee in box 15 (see definitions in Article 3 of the International Coffee Agreement 1983). If an export of coffee includes more than one form of coffee, separate Certificates are required for each form of coffee included in the shipment. 13. Enter net weight, rounded to the nearest whole unit of weight (one pound equals 0,4536 kilogram). 14. Specify unit of weight by marking X in the appropriate box. 15. Enter any additional information relevant to the parcel of coffee described in the Certificate. 16. The customs service in the port or other location from which the coffee is exported shall stamp the Cerificate as confirmation that export is about to take place. The authorized customs officer applying the stamp shall sign and date the Certificate in the spaces provided. 17. The certifying officer shall stamp the Certificate with the stamp of the certifying agency and shall sign and date the Ceritificate in the spaces provided. IMPORTANT The first copy of each Certificate of Origin in Form O shall be forwarded to the International Coffee Organization together with a copy of the relevant bill of lading or equivalent document within 21 days of the date of shipment. PART B To be completed by the customs service withdrawing the Certificate 18. The customs service of the country of importation or in which the coffee is placed under customs control shall: (i) withdraw the Certificate; (ii) enter the customs entry number if the coffee has been imported and any relevant observations; (iii) enter the place date of importation or the location of the coffee and the date on which it was placed under its custody; and (iv) affix its cachet as confirmation that the coffee has been imported or placed under its control. IMPORTANT Each original Certificate of Origin in Form O withdrawn by a customs service shall be forwarded to the International Coffee Organization within 30 days of the close of the month of collection. ANNEX 2 CERTIFICATE OF ORIGIN IN FORM X ANNEX 2 A MEASUREMENTS OF CERTIFICATE OF ORIGIN IN FORM X ANNEX 2 B General guidance for completion of Certificate of Origin in Form X CERTIFICATE OF ORIGIN FOR EXPORTS TO NON-MEMBERS PART A To be completed by the certifying agency and the customs service of the issuing member 1. Enter the name and address of the exporter. 2. Enter the name and address of the importer, or if not available, the name and address of the buyer. 3. The reference number shall include the code number of the member issuing the Certificate (see Annex 3 to these Rules) and the code number of the port or inland point of export (two digits to be supplied by the member). This prefix of up to five digits shall be followed by the serial number of the Certificate (each certifying agency shall ensure that the numbering of the Certificates of Origin in Form X which it issues shall begin at 1 on 1 October each year and shall proceed consecutively until 30 September the following year). 4. Enter the name of the country in which the coffee was produced. 5. Enter the name of the country of destination. 6. Enter the name of the vessel on board which the coffee is to be shipped. If the coffee is not to be forwarded by ship, enter appropriate information concerning the form of transport, for example, lorry, lighter, rail. 7. Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before reforwarding to the destination shown on the Certificate. If the coffee is proceeding direct to its destination enter the word direct. 8. Enter the date on which the coffee is to be shipped. 9. Leave blank (for use by the International Coffee Organization). 10. Enter the name of the port or other place to which the coffee is destined. 11. The bags or containers in each parcel of coffee covered by a single Certificate of Origin shall bear a unique ICO identification mark, printed inside a box or stamped on a metal strip affixed to the bags or other containers. Enter the ICO identification mark and any additional shipping marks or other identification in the spaces provided. Note: If the Member has opted for a Certificate of Origin on which box 11 has been modified to allow more than one ICO identification mark to be entered as provided for in paragraph 3 of Rule 2 of these Rules and there is no space in which to enter additional shipping marks in this box, the additional shipping marks should, to the extent possible, be shown in full in box 16. 12. Enter the number of bags or other containers. 13. Mark X in the appropriate box. If coffee other than green, roasted or soluble is being exported, specify the form of such other coffee in box 16 (see definitions in Article 3 of the International Coffee Agreement 1983). If an export of coffee includes more than one form of coffee, separate Certificates are required for each form of coffee included in the shipment. 14. Enter net weight, rounded to the nearest whole unit of weight (one pound equals 0,4536 kilogram). 15. Specify unit of weight by marking X in the appropriate box. 16. Enter any additional information relevant to the parcel of coffee described in the Certificate. 17. The customs service in the port or other location from which the coffee is exported shall stamp the Certificate as confirmation that export is about to take place. The authorized customs officer applying the stamp shall sign and date the Certificate in the spaces provided. 18. The certifying officer shall stamp the Certificate with the stamp of the certifying agency and shall sign and date the Certificate in the spaces provided. IMPORTANT The original and the first copy of each Certificate of Origin in Form X shall be forwarded to the International Coffee Organization together with a copy of the relevant bill of lading or equivalent document within 21 days of the date of shipment. PART B (For use by the agent of the Executive Director if measures for the verification of exports to non-members are reintroduced) ANNEX 3 LIST OF MEMBERS AND THEIR CODE NUMBERS Exporting members Importing members Angola 158 Australia 51 Benin 22 Austria 52 Bolivia 1 Belgium /Luxembourg 53 Brazil 2 Canada 54 Burundi 27 Cyprus 86 Cameroon 19 Denmark 56 Central African Republic 20 Fiji 236 Colombia 3 Finland 71 Congo 21 France 58 Costa Rica 5 Germany, Federal Republic of 57 Cote d'Ivoire 24 Greece 91 Cuba 6 Ireland 98 Dominican Republic 7 Italy 59 Ecuador 8 Japan 60 El Salvador 9 Netherlands 61 Equitorial Guinea 167 New Zealand 70 Ethiopia 10 Norway 62 Gabon 23 Portugal 31 Ghana 38 Singapore 132 Guatemala 11 Spain 63 Guinea 92 Sweden 64 Haiti 12 Switzerland 65 Honduras 13 United Kingdom 68 India 14 United States of America 69 Indonesia 15 Yugoslavia 148 Jamaica 100 Kenya 37 Liberia 107 Madagascar 25 Malawi 109 Mexico 16 Nicaragua 17 Nigeria 18 Panama 29 Papua New Guinea 166 Paraguay 122 Peru 30 Philippines 123 Rwanda 28 Sierra Leone 32 Sri Lanka 83 Tanzania 33 Thailand 140 Togo 26 Trinidad and Tobago 34 Uganda 35 Venezuela 36 Zaire 4 Zambia 149 Zimbabwe 39 Note: Members of OAMCAF are in italics.